—Appeal by defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered September 19, 1983, convicting him of attempted robbery in the first degree, upon a guilty plea, and imposing sentence.
Judgment affirmed.
*968Defendant’s claim of ineffective assistance of counsel is based on matters dehors the record. Accordingly, the judgment of conviction is affirmed, without prejudice to defendant asserting his claim, if he be so advised, by way of a motion pursuant to CPL 440.10. Lazer, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.